 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        SILVERIO ARENAS, JR.,                                  CASE NO. 19-cv-5339-RJB
11
                                    Plaintiff,                 ORDER ON PLAINTIFF’S
12              v.                                             MOTION TO AMEND
                                                               COMPLAINT AND PLAINTIFF’S
13      JAY INSLEE, et al.,                                    MOTION TO APPOINT COUNSEL
14                                  Defendant.

15
            THIS MATTER comes before the Court on Plaintiff’s Motion to Amend Complaint (Dkt.
16
     6) and Plaintiff’s Motion to Appoint Counsel (Dkt. 7). The Court has considered the pleadings
17
     filed regarding the motions, the record, and it is fully advised.
18
            For the reasons set forth below, Plaintiff’s Motion to Amend Complaint should be
19
     granted, in part, and denied, in part, and Plaintiff’s Motion to Appoint Counsel should be denied.
20
                                            I.      BACKGROUND
21
            On April 21, 2019, Plaintiff Silverio Arenas, Jr., PhD, proceeding pro se, filed a proposed
22
     complaint and motion to proceed in forma pauperis (“IFP”). Plaintiff’s IFP motion was referred
23
     to Magistrate Judge David W. Christel, who ordered Plaintiff to show cause why his IFP motion
24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 1
 1   should not be denied or pay the $400.00 filing fee. Dkt. 2. Plaintiff paid the filing fee and filed

 2   his complaint. Dkt. 3. On July 1, 2019, Plaintiff filed the instant Motion to Amend Complaint

 3   and provided the Court with a proposed amended complaint. Dkt. 6.

 4          Plaintiff’s proposed amended complaint alleges numerous state and federal claims against

 5   Defendants, who consist of 19 Washington state employees and officials. See Dkt. 6. The

 6   proposed amended complaint provides that Plaintiff “is a Hispanic, bilingual/bicultural (Spanish-

 7   English/Chicano) individual and licensed psychologist” who worked for the Washington

 8   Department of Labor & Industries (“L&I”) “as a small business independent contracted [sic]

 9   provider for more than 30 years.” Dkt. 6-1, at 4. Plaintiff’s claims appear to stem from an

10   allegedly unlawful audit against him by L&I on September 5, 2014. Dkt. 6-1, at 8. L&I allegedly

11   demanded repayment of $201,791.86 with interest for services between July 1, 2012, through

12   June 13, 2014, because of 1,812 incompliant billing entries and for Plaintiff’s failure to comply

13   with charting documentation guidelines and procedures. Dkt. 6-1, at 8. The proposed amended

14   complaint provides, in part, that the audit and other actions of the defendants were racially and

15   culturally discriminatory. See, e.g., Dkt. 6-1, at 10. Plaintiff asks for injunctive relief and claims

16   at least $2,180,000.00 in damages. Dkt. 6-1, at 27–28.

17          Pending before the Court are Plaintiff’s Motion to Amend Complaint (Dkt. 7) and

18   Plaintiff’s Motion to Appoint Counsel (Dkt. 7). The motions are unopposed, although it is

19   unclear whether, and it does not appear that, Defendants have been served.

20                                            II.     DISCUSSION

21      1. MOTION TO AMEND COMPLAINT

22          Plaintiff wrote in support of the instant Motion to Amend Complaint, “[the proposed

23   amended complaint] includes some typographical and grammatical corrections, as well as some

24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 2
 1   substantive additions and omissions, while preserving the same principal elements in the

 2   original. The amended document requests a bench trial instead of a jury trial, asserts a prima

 3   facie presentation, and includes additional defendants and facts.” Dkt. 6, at 1. Plaintiff also asks

 4   “for the court to extend the already set time deadlines in my case by thirty to sixty days to allow

 5   me to read and become better informed and knowledgeable[.]” Dkt. 6, at 2.

 6          Below, the Court first discusses Plaintiff’s request for leave to amend; second, Plaintiff’s

 7   bench trial request; and, finally, Plaintiff’s deadline extension request.

 8                  a. Leave to Amend

 9          Under Rule 15(a)(2), courts should freely give leave to amend a complaint when justice

10   so requires, a policy that should applied with extreme liberality. Fed. R. Civ. P. 15(a)(2); Owens

11   v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001). Courts may decline to

12   grant leave to amend only if there is strong evidence of “undue delay, bad faith or dilatory

13   motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

14   allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or]

15   futility of amendment, etc.” Sonoma Cnty. Ass'n of Retired Employees v. Sonoma Cnty., 708 F.3d

16   1109, 1117 (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962). “’[T]he

17   consideration of prejudice to the opposing party carries the greatest weight.’” Id. (quoting

18   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.2003)).

19          Plaintiff’s Motion to Amend Complaint is unopposed, and it does not appear that it would

20   prejudice opposing parties. Plaintiff states that the proposed amendments provide, in part,

21   corrections and facts and additional defendants. Dkt. 6. Therefore, the Court should grant leave

22   for Plaintiff to amend the complaint.

23

24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 3
 1                   b. Bench Trial Request

 2           The proposed amended complaint also replaces the original complaint’s jury demand

 3   with a request for a bench trial. Dkt. 6.

 4           Rule 38 provides: “A party waives a jury trial unless its demand is properly served and

 5   filed. A proper demand may be withdrawn only if the parties consent.” Fed. R. Civ. P. 38(d).

 6   Rule 39 provides:

 7                   (a) When a Demand Is Made. When a jury trial has been
                     demanded under Rule 38, the action must be designated on the
 8                   docket as a jury action. The trial on all issues so demanded must be
                     by jury unless:
 9
                     (1) the parties or their attorneys file a stipulation to a nonjury trial
10                       or so stipulate on the record; or

11                   (2) the court, on motion or on its own, finds that on some or all of
                         those issues there is no federal right to a jury trial.
12
                     []
13
                     (d) Waiver; Withdrawal. A party waives a jury trial unless its
14                   demand is properly served and filed. A proper demand may be
                     withdrawn only if the parties consent.
15
     Fed. R. Civ. P. 39(a)(1)-(2), (d).
16
             Plaintiff has not provided, nor does there appear to be, any stipulation to a nonjury trial.
17
     Therefore, at this time, the Court should deny Plaintiff’s Motion to Amend Complaint as to its
18
     request for a bench trial only, without prejudice. This order should not be construed as the Court
19
     ruling that Plaintiff has or has not waived a jury trial.
20
                     c. Deadline Extension Request
21
             Plaintiff also asks “for the court to extend the already set time deadlines in my case by
22
     thirty to sixty days to allow me to read and become better informed and knowledgeable[.]” Dkt.
23

24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 4
 1   6, at 2. Although unclear, it appears that Plaintiff may be referring to the Joint Status Report

 2   deadline, July 29, 2019, or the effective service deadline established in Rule 4(m):

 3                   If a defendant is not served within 90 days after the complaint is
                     filed, the court—on motion or on its own after notice to the
 4                   plaintiff—must dismiss the action without prejudice against that
                     defendant or order that service be made within a specified time.
 5                   But if the plaintiff shows good cause for the failure, the court must
                     extend the time for service for an appropriate period.
 6
     Fed. R. Civ. P. 4(m).
 7
             Regardless, the Court is uncertain what deadlines Plaintiff seeks to extend. Therefore,
 8
     the Court should deny without prejudice Plaintiff’s Motion to Amend as to Plaintiff’s deadline
 9
     extension request. However, the Court observes that Plaintiff may have not yet served
10
     Defendants, which may affect the upcoming JSR deadline of July 29, 2019. The Court will
11
     consider requests to extend deadlines by motion.
12
         2. MOTION TO APPOINT COUNSEL
13
             In proceedings in forma pauperis, the district court “may request an attorney to represent
14
     any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). The decision to appoint such
15
     counsel is within the sound discretion of the trial court but is granted only in exceptional
16
     circumstances. Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of
17
     exceptional circumstances requires an evaluation of (1) the likelihood of the plaintiff's success on
18
     the merits and (2) an evaluation of the plaintiff's ability to articulate his claims “in light of the
19
     complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
20
     Cir.1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983)).
21
             Here, the proceedings are not in forma pauperis (see Dkt. 2), and Plaintiff has not shown
22
     exceptional circumstances warranting court-appointed counsel. Plaintiff’s Application for Court-
23
     Appointed Counsel indicates that Plaintiff has not obtained a determination of reasonable cause
24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 5
 1   from the Equal Employment Opportunity Commission, the Washington State Human Rights,

 2   Commission, or any other state or federal agency. Dkt. 7, at 2. The Parties have not yet filed a

 3   Joint Status Report (due July 29, 2019), and at this early point in the case, the Court is unable to

 4   evaluate the likelihood of plaintiff’s success on the merits nor evaluate Plaintiff’s ability to

 5   articulate his claims in light of the complexity of the legal issues involved. Plaintiff provides that

 6   he has “contacted over twenty attorneys and at least three public service organizations, and …

 7   [they] all declined.” Dkt. 7, at 2. Plaintiff’s difficulty obtaining counsel does not amount to a

 8   showing of exceptional circumstances warranting court-appointed counsel.

 9             There is no basis for court-appointed counsel at this time. Therefore, Plaintiff’s Motion to

10   Appoint Counsel should be denied without prejudice. However, the Court urges Plaintiff to

11   consider continuing his efforts to obtain the assistance of private counsel.

12                                                 III.    ORDER

13             THEREFORE, it is hereby ORDERED that:

14            Plaintiff’s Motion to Amend Complaint (Dkt. 6) is GRANTED, in part, and DENIED,

15             in part, as follows:

16                o Plaintiff’s Motion to Amend Complaint is GRANTED as to Plaintiff’s request for

17                    leave to amend;

18                o Plaintiff’s Motion to Amend Complaint is DENIED WITHOUT PREJUDICE

19                    as to Plaintiff’s bench trial request only;

20                o Plaintiff’s Motion to Amend Complaint is DENIED WITHOUT PREJUDICE

21                    as to Plaintiff’s deadline extension request.

22   ///

23   ///

24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 6
 1         Plaintiff’s Motion to Appoint Counsel (Dkt. 7) is DENIED WITHOUT PREJUDICE.

 2          IT IS SO ORDERED.

 3          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4   to any party appearing pro se at said party’s last known address.

 5          Dated this 26th day of July, 2019.

 6

 7
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT AND PLAINTIFF’S MOTION TO APPOINT
     COUNSEL - 7
